Citation Nr: 0934872	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1966, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). 


FINDING OF FACT

During the course of the appeal, the Veteran's PTSD has been 
manifested by a constricted affect, anxiety, depressed mood 
and sleep impairment, but it does not result in 
circumstantial or stereotyped speech, panic attacks, loss of 
memory, impaired judgment or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case of an 
application for a higher initial rating for PTSD, the Board 
reviewed the Veteran's compensation and pension examinations 
of March 2005 and June 2007 as well as the rest of his claims 
file.  The Veteran filed the claim at issue here in January 
2005.  His condition was rated as 30 percent disabling in an 
April 2005 rating decision. 

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Post-traumatic stress disorder is evaluated under 38 C.F.R § 
4.130, Diagnostic Code (DC) 9411.  PTSD is rated according to 
the General Rating Formula for Mental Disorders.  Under the 
General Rating Formula, a 30 percent evaluation is assigned 
with evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The Veteran underwent a VA PTSD compensation and pension 
examination (VA PTSD examination) in March 2005.  The 
examiner described the Veteran as clean, alert and oriented.  
The Veteran was depressed and anxious with constricted 
affect, yet his attention was fair and his speech clear and 
coherent.  The Veteran did not have hallucinations, delusions 
or suicidal thoughts.  His impulse and judgment were fair.  
The examiner found the Veteran's symptoms moderately 
interfered with his employment and social functioning.  The 
Veteran's GAF score was 60.  

The Veteran testified in a formal hearing before a Decision 
Review Officer on May 15, 2007.  The hearing was held at the 
San Juan Regional Office, and the Veteran was accompanied by 
a representative from the Vietnam Veterans of America.  The 
Veteran spoke of his difficulty in sleeping, explaining that 
he takes medication in an effort to quell the nightmares that 
keep him awake.  The Veteran described his anxiety, triggered 
by everyday occurrences like planes and sudden loud noises.  
The Veteran talked about the treatment he received at both 
private and VA medical facilities.  

In the May 2007 hearing, the Veteran's representative stated 
that the Veteran's condition had deteriorated since the 
Veteran's March 2005 VA PTSD examination and the January 2006 
issuance of the Statement of the Case.  The Veteran was 
thereafter afforded another PTSD examination in June 2007.  
The results of that examination were substantially similar to 
the earlier examination.  The Veteran had a clean general 
appearance, was cooperative toward the examiner, and had a 
constricted affect.  The Veteran did not report having panic 
attacks, suicidal thoughts or a history of violence, but he 
did report depressed mood and sleep impairment.  His memory 
was normal.  The Veteran's speech was spontaneous, and he had 
no delusions or hallucinations.  He did not have 
inappropriate behavior.  His GAF score was 60.  

The findings in both the March 2005 and the June 2007 
hearings warrant the 30 percent rating assigned.  The 
Veteran's depressed mood, anxiety, and chronic sleep 
impairment are all consistent with a 30 percent rating.  A 50 
percent rating would only be warranted if the Veteran had, 
among other symptoms: circumstantial or stereotyped speech, 
impairment of short and long-term memory, impaired judgment, 
and panic attacks occurring more than once a week.  The 
Veteran exhibits none of these symptoms.  Instead, the 
evidence shows that the Veteran's sleep is impaired, his mood 
is depressed and he suffers from anxiety.  These findings 
reflect moderate symptoms, and they are consistent with the 
GAF scores of 60 assigned in both the March 2005 and June 
2007 VA PTSD examinations.  As the Veteran's rating is 
remaining unchanged, staged ratings are not an issue.

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2008).  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his depressed mood and sleep impairment.  The 
Veteran's pattern of disability is thus contemplated in the 
applicable rating criteria for PTSD.  The Veteran retired in 
1996, so his PTSD has not interfered with his employment.  
The record is also silent as to any PTSD related 
hospitalizations.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

As the Veteran's PTSD does not result in circumstantial or 
stereotyped speech, panic attacks, loss of memory, impaired 
judgment or impaired abstract thinking, the criteria for an 
initial disability rating greater than 30 percent for 
service-connected PTSD have not been met at any time during 
the appeal period, and thus staged rating is not necessary.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim has been obtained and 
associated with the claims file.  In his formal hearing, the 
Veteran mentioned receiving private treatment from two 
doctors.  The Veteran did not, however, provide the RO with 
releases to pursue this information.  

The Veteran was afforded two VA PTSD examinations, the most 
recent of which was performed in June 2007, three months 
before the Supplemental Statement of the Case.  In its July 
2009 brief, the Veteran's representative asked the Board to 
remand the case for a new examination on the basis that it 
has been two years since the Veteran's last VA PTSD 
examination and that the Veteran's condition has 
deteriorated.  The representative cited Caffrey v. Brown for 
the idea that VA must provide a reexamination when the 
evidence indicates that there has been a material change in a 
Veteran's disability or that the current rating may be 
incorrect.  6. Vet. App. 377, 381 (1994)

First, the Board notes that the passage of time alone does 
not trigger the need for a new examination.  See VAOPGCPREC 
11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 
174, 182 (2007) ("Although evidence submitted between the 
date of the regional office's decision and the Board's review 
of that decision could, in particular instances, conceivably 
require that a new medical examination be provided, the mere 
passage of time between those events does not.").  Instead, 
a reexamination is required when "evidence indicates there 
has been a material change in a disability or that the 
current rating may be incorrect."  38 C.F.R. § 3.327(a) 
(2008).  This regulation clearly contemplates the submission 
of "evidence" as the prerequisite for a reexamination.  
Such a reading is consistent with the Court's jurisprudence 
on this issue.  In Caffrey, for instance, VA was required to 
provide a new examination only after the claimant submitted 
evaluations from his rehabilitation counselor regarding his 
mental condition.  6 Vet. App. 377, 381 (1994).  

The Court has allowed a claimant's assertion alone to trigger 
the need for a new examination only when that assertion can 
be considered lay evidence.  See, e.g., Snuffer v. Gober, 10 
Vet. App. 400 (1997) (a claimant was entitled to a new 
examination of his bilateral hearing loss when he complained 
to the RO that his hearing had deteriorated further).  As 
such, for an assertion or statement alone to provide the 
basis for a reexamination, such statement must be evidence 
not requiring that the proponent have specialized education, 
training or experience.  38 C.F.R. § 3.159(a)(2).  

The situation in the case before the Board is markedly 
different from those where a reexamination was warranted.  
Here, unlike in Caffrey, neither the Veteran nor his 
representative has submitted evidence to show that the 
Veteran's service-connected PTSD has worsened in severity.  
Instead, the request for a reexamination rests solely on the 
claim by the Veteran's representative that the Veteran's PTSD 
has worsened.  Further, the Veteran himself has not claimed 
that his condition has deteriorated, and there is no 
indication that the Veteran and his representative discussed 
his current symptomatology.  Finally, the severity of PTSD 
and the symptoms leading to an increased rating are not as 
readily observable to a lay person as the severity and 
symptoms of bilateral hearing loss.  The assertion says 
nothing about the Veteran's mood or memory (which would be 
readily observable to a lay person), only that his PTSD has 
"gotten worse."  While the Veteran may be competent to 
testify as to the nature of the symptomatology of his PTSD, 
he is not competent to render a diagnosis.  Accordingly, 
without any evidence or a statement from the Veteran 
regarding the current severity of his PTSD, VA is not 
obligated to provide the Veteran a third PTSD examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating higher than 30 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


